Citation Nr: 1129083	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-26 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 16, 2005 for the grant of service connection for asbestosis with severe pulmonary fibrosis, for accrued benefits purposes only.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1944 to December 1947, February 1949 to February 1958, and from March 1958 to March 1974.  The Veteran died in July 2005, and the appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The appellant appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in July 2007.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in December 2007.  At that time, the Board remanded the claim for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, the Board is granting the Veteran's claim.  An examination of whether its remand instructions were complied with is thus unnecessary.  


FINDINGS OF FACT

1.  Though the Veteran died in July 2005, his surviving spouse indicated within a year of his death that she wished to pursue his pending claim.  

2.  The Veteran suffered from pulmonary fibrosis on May 20, 2003, the date that he initially filed his claim for benefits.  


CONCLUSION OF LAW

The criteria for an earlier effective date (for accrued benefits purposes only) of May 20, 2003 for the grant of service connection for asbestosis with severe pulmonary fibrosis have been met.  38 U.S.C.A. §§ 5110, 5101, 5121 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural History

Before turning to the merits of this claim, the Board finds it instructive to review its procedural history.  The Veteran first sought service connection for a respiratory disorder on May 20, 2003.  At that time, the Veteran did not state what specific disorder from which he was suffering, but did include his contention that his disorder was related to his exposure to herbicide agents.  The Veteran later provided an August 2004 letter from his private doctor - Victor Ortega, M.D. - which stated that the Veteran suffered from moderate to severe pulmonary fibrosis.  This letter also contained Dr. Ortega's assessment that the Veteran's disorder was "likely" associated to Agent Orange and radiation exposure.  In a subsequent July 2005 letter, Dr. Ortega stated that the Veteran had been suffering from pulmonary fibrosis since June 2002.  

The RO denied the Veteran's claim in December 2004, finding that the Veteran's pulmonary fibrosis was not a condition associated with herbicide exposure.  

In May 2005, the Veteran filed a request for reconsideration, or in the alternative, a Notice of Disagreement with that December 2004 decision.  At this time, he raised the contention that his pulmonary fibrosis could be related to his exposure to asbestos during his first period of active service.  The Veteran underwent a VA examination in June 2005; the examiner found that the Veteran suffered from severe pulmonary fibrosis with asbestosis.  The examiner also concluded that the Veteran's pulmonary fibrosis is secondary to his in-service asbestos exposure.  Based on this examination, in a June 2005 decision, the RO service-connected the Veteran for his asbestosis with pulmonary fibrosis, assigning an effective date of May 16, 2005 - the date he submitted his request for reconsideration/Notice of Disagreement.  

On July 13, 2005, the Veteran submitted a Notice of Disagreement with the effective date that was assigned.  Sadly, the Veteran died two weeks later on July 27, 2005.  His surviving spouse (and the appellant herein) indicated in August 2005 that she wished to continue the claim for an earlier effective date that the Veteran was pursuing.  The RO denied her claim for accrued benefits in an August 2005 rating decision.  The appellant filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in May 2006.  The appellant filed a timely Substantive Appeal, and she later testified before the undersigned Board member in July 2007.  The Board remanded the case for further development in December 2007, and the RO issued a Supplemental Statement of the Case in February 2009.  

II.  Law and Analysis

The law governing claims for accrued benefits provides that, upon the death of a Veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

For a claimant to prevail in her accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the Veteran had a claim pending at the time of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)); (3) the Veteran would have prevailed on his claim if he had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the Veteran's death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

First, as the appellant in this case is the Veteran's surviving spouse, the Board determines that the appellant does have standing to file a claim for accrued benefits.  See 38 C.F.R. § 3.1000(d)(1) (defining "spouse" for accrued benefits purposes).

Second, as explained above, the Veteran did have a claim pending at the time of his death.  Again, the RO granted the Veteran's claim for service connection for pulmonary fibrosis in June 2005, and the Veteran filed his Notice of Disagreement with the effective date assigned in July 2005.  As he died two weeks later with no Statement of the Case having been issued, he had a claim pending before VA.  The appellant thus satisfies the second element of the accrued benefits framework.

As to the fourth element, the Veteran died in July 2005, and the appellant filed her claim in August 2005.  This is clearly within a year of his death, so the fourth element is also satisfied.  

The unresolved third prong of the framework requires the Board to determine whether the Veteran would have prevailed on his claim if he had not died.  Thus, the Board must readjudicate the Veteran's claim for an earlier effective date.  For the reasons that follow, the Board finds that the Veteran would have prevailed.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The crux of this claim is whether the Veteran's May 2005 request for reconsideration or Notice of Disagreement represents a continuation of his previous claim or whether it represents a new claim.  Heretofore, the RO has found that this May 2005 communication was a new claim.  In reading the August 2005 rating decision and May 2006 Statement of the Case, it is clear that the RO treated the Veteran's first claim as one for "pulmonary fibrosis due to Agent Orange exposure" and treated his May 2005 Notice of Disagreement as an intention to file service connection for "pulmonary fibrosis due to asbestos exposure."

However, the Board finds that the Veteran's May 2005 correspondence serve as Notice of Disagreement with the RO's denial.  The evidence of record also supports this findings.  A review of the record demonstrates that since the date of his first claim the Veteran has continuously sought service connection for a respiratory disorder.  Though he identified different reasons why his respiratory disorder may be related to his active service, he nonetheless consistently sought service connection for the same underlying disability.  The record does not show that the Veteran intended his May 2005 Notice of Disagreement to be treated as a new claim for benefits.  Indeed, the RO's decisions make it clear that he was seeking service connection for the same disease - pulmonary fibrosis.  

In addition to the foregoing, the Board also notes that a new theory of entitlement does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 125 (1997).  Further, when determining whether service connection is warranted, all theories of entitlement, direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

As such, the Board finds that the Veteran's May 2005 letter requesting a reconsideration of the December 2004 RO decision or serving as an Notice of Disagreement represents not a new claim, but instead a continuation of the Veteran's efforts to get service connection for his underlying pulmonary fibrosis.  His initial May 20, 2003 claim was thus never final, and as the evidence shows that he was suffering from his pulmonary fibrosis at that time, the effective date should extend back to that initial claim.  The Veteran would thus have prevailed on his claim had he not died.  

In summary, the Board finds that the Veteran's surviving spouse indicated within a year of his death that she wished to pursue his pending claim.  As the Board further finds that the Veteran suffered from pulmonary fibrosis at the time he filed his May 2003 claim, the Board finds that the criteria for an earlier effective date (for accrued benefits purposes only) of May 20, 2003 for the grant of service connection for asbestosis with severe pulmonary fibrosis have been met.  38 U.S.C.A. §§ 5110, 5101, 5121; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 3.1000.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is taking an action favorable to the Appellant, there can be no possibility of prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist (including whether there was substantial compliance with the Board's December 2007 remand) is thus unnecessary.  


ORDER

An effective date of May 20, 2003 (for accrued benefits purposes only) for the grant of service connection for asbestosis with severe pulmonary fibrosis is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


